Citation Nr: 0008958	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  97-01 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for rheumatoid 
arthritis of the wrists, hands, elbows, and knees, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased (compensable) rating for a 
left wrist disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1993 to 
June 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from ratings of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

The Board remanded this matter to the RO in April 1999 for 
further development.  The Board is satisfied that the RO has 
complied with the Remand directives.  


FINDINGS OF FACT

1.  The service-connected rheumatoid arthritis of the wrists, 
hands, elbows, and knees is manifested by complaints of 
chronic pain, discomfort in the elbows, enlarged and tender 
fingers, tingling sensations and pain with certain manuevers 
in the thumb, index, and middle fingers; there is full range 
of motion of the affected parts.  

2.  The service-connected rheumatoid arthritis of the wrists, 
hands, elbows, and knees more nearly approximates the 
criteria for definite impairment of health.  

3.  The service-connected left wrist is manifested by 
complaints of pain.  Objective findings show full range of 
motion and firm grip strength.  There is no weakness or 
abnormality of the wrist.  

4.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service connected 
disabilities on appeal.  
CONCLUSIONS OF LAW

1. The criteria for a 40 percent disability evaluation for a 
rheumatoid arthritis of the wrists, hands, elbows, and knees 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.7, 4.71a, Diagnostic Code 5002 
(1999).

2.  The criteria for a compensable disability evaluation for 
a left wrist disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Code 5215 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.
As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities on appeal and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

II.
In an October 1996 rating decision, the RO granted service 
connection for left wrist arthroplastic surgery based on 
service medical records that showed that the veteran was seen 
for left wrist and hand pain and that she underwent 
diagnostic arthroplasty of the wrist that revealed grade II 
chondromalacia of the distal radius.  A noncompensable 
evaluation was assigned pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  This evaluation became effective in 
June 1996.  
The veteran was seen on an outpatient basis from July 1996 to 
February 1997.  Entries dated in November 1996 and February 
1997 reflect full range of motion of the joints and good 
handgrip strength.  There was deformity or no nodularity.  X-
rays of the knees and wrists dated in July 1996 were 
negative.  

In February 1997, the veteran testified at a personal hearing 
before a hearing officer.  The veteran related that she has 
had joint pain and swelling involving the hands, wrist, 
knees, and that she has been receiving treatment at VA 
facilities for rheumatoid arthritis.  With respect to the 
service-connected left wrist disability, the veteran 
complained of weakness, swelling, and reduced and painful 
motion of the joint.  

VA and private opinions dated in August 1986 and December 
1997 provide that the veteran was experiencing problems with 
her job secondary to the rheumatoid arthritis.  Because of 
the discomfort associated with the veteran's disability, 
limited activities were recommended.  

VA outpatient treatment records reflect that the veteran was 
seen in April 1998 with complaints of morning stiffness, 
pains in the hands and wrists, and aching of the elbows and 
knees.  The veteran also complained that cool temperatures at 
her workplace aggravated her symptoms.  The veteran noted 
improvement with medication.  Records dated in May 1998 
showed that the veteran was doing well with the arthritis and 
that there was no description of any change in the degree of 
disability.  

X-rays of the hands, wrists, elbows, knees dated in July 1999 
showed no significant findings.  

Pursuant to the April 1999 Board remand, the veteran was 
afforded a neurological examination in June 1999 and an 
orthopedic examination in July 1999.  The examiners indicated 
that they had thoroughly reviewed the veteran's claims file.  
The veteran's subjective symptoms include flare-ups 
accompanied by increased pain of multiple joints-the knees 
and hands-as a consequence of decreased activity.  Additional 
complaints consisted of multiple joint pains, weakness, 
stiffness, swelling of the knees, and limitation of motion of 
the knees and wrists.  The veteran reported that fatigue and 
lack of endurance prevented her from walking more than 1/2 a 
mile, that walking up a flight of stairs caused a pulling 
pain in her body, and that she had to rest after climbing a 
flight of stairs.  She indicated that the service-connected 
disability has caused several functional limitations:  
inability to perform certain household chores i.e., sweeping, 
mopping, and using a vacuum; and an inability to attend to 
her 12 year old daughter adequately.  The veteran provided 
that she avoids exercise.  The examiner recorded that there 
was no locking of the knees.  It was noted that the veteran 
wore a hand brace periodically when experiencing pain.  As a 
result of fatigability, the veteran stated that she rests 
frequently and that a week ago she remained in bed an entire 
day because of flare-up pain.  

The neurological examination revealed, in pertinent part, 
that the motor system including functions of posture, tone, 
power, coordination, and the pattern of skilled movement was 
limited by discomfort, that all power output was inhibited by 
pain (more severely reduced in the wrists), that the ranges 
of both active and passive movement were limited by 
discomfort upon either manipulation or voluntary movement, 
that the ranges varied periodically, and that precise 
establishment of the effective range of motion could be 
carried out at a time when the veteran was more comfortable.  
A modest rheumatoid factor of 29.6 was reported with the 
upper range of normal being 20.  She was not anemic in June 
1999.  The veteran indicated that she was in pain.  The 
veteran walked naturally.  She complained of discomfort 
during the stance phase of walking.  She maintained balance 
from standing with her feet together and her eyes closed.  
The veteran reported discomfort when attempting to rise to 
her heels or toes.  She was uncomfortable when attempting to 
squat and rise.  The veteran maintained the direction of her 
gait when walking forward with her eyes closed and backward 
with them open.  There was no tremor.  Her reflexes were 2 
plus and equal throughout.  There was no lateralized, 
segmental, or altitudinal asymmetry.  The plantar responses 
were flexor.  Appreciation of pinprick, touch temperature, 
position and vibration were normal.  The veteran stood with 
an erect spine.  There was no visible paravertebral muscle 
spasm.  The veteran appeared to the full mechanical limit 
owing to discomfort.  There was laxity of the left lateral 
collateral ligament; the effort evoked discomfort.  Other 
maneuvers related to the knee (medial, collateral ligament, 
cruciate tension, meniscal sensitivity, and patella motility) 
and were normal.  There was no effusion or discoloration of 
the knee.  The upper limbs, the interphalangeal and 
metacarpophalangeal, especially the index and middle fingers, 
appeared to be minimally enlarged.  The joints were tender to 
handling and with effort there was no discoloration, skin 
alteration, or effusion.  There was some nodularity in the 
left extensor indicis proprius.  No nodules were felt about 
the elbow.  The veteran reported a tingling radiation to the 
thumb, index and middle fingers of both sides and equally so 
upon taping the skin overlying the median nerve as it 
transversed the carpal tunnel.  There was no muscle atrophy 
or sensory loss of the territory of the median nerve, and 
efforts of testing strength were incomplete owing to 
discomfort upon loading the thumb or finger.  In attempting 
to perform the phalen maneuver, the veteran complained of 
pain on the right side after the posture was assumed.  She 
did not report paresthesia on either the left or the right 
side.  Attempts to pronate or supinate against resistance, 
particularly with the wrist, caused discomfort.  The 
movements were inhibited (more on the right than left).  The 
ulnar nerve could not be felt or stimulated by Tinel maneuver 
at the elbow or the wrist.  There was complete range of 
motion of the both elbows with terminal discomfort.  There 
was no effusion or discoloration.  There were minimal 
complaints pertaining to the shoulders which seemed passively 
to move through a full range.  The examiner indicated that 
the veteran's symptoms did conform to those identified with 
peripheral nerve disease.  There was fluctuating joint 
discomfort with exercise or barometric precipitation and 
further activity aggravated the symptoms that were alleviated 
by rest and medication.  The examiner indicated that the 
veteran had been symptomatic daily for the past five years 
and that the severity of discomfort varied considerably.  The 
examiner explained that the episodes of discomfort associated 
with pain were weakness was caused by discomfort.  There was 
no functional loss.  The examiner observed poor endurance and 
fatigability.  The veteran benefited from treatment.  The 
veteran's complaints of numbness were not defined and were 
not found during the examination.  The veteran's employment 
as a letter carrier and responsibilities as a housewife were 
hindered by her lack of endurance and joint pain.  The 
examiner opined that the veteran's disability was not a 
direct result of a disease of the peripheral nerve and that 
her complaints were not paralysis, neuritis or neuralgia; 
they seemed to relate to connective tissues and joints.  
There was no muscle atrophy.  The examiner could not 
determine range of motion because of moments and varying 
degrees of pain.  There was no evidence of weakness or 
fatigue as factors limiting the range of motion that seemed 
related to discomfort.  The examiner recorded that studies of 
the elbow, hands, wrists, and knees did not reveal any 
abnormalities.  The veteran was diagnosed as having a 
connective tissue disease with features of more than one type 
most reasonably regarded as rheumatoid arthritis.  The 
examiner further commented that the veteran's nervous system 
was found to be intact, except for easy provocation of the 
Tinel phenomenon at the wrists in the median nerves (without 
impairment of power sensation).  The veteran's discomfort in 
the left wrist prevented the examiner from obtaining valid 
estimates of range of motion.  There was no discoloration or 
swelling of the left wrist.  The examiner opined that the 
veteran did not have a severe disease and that she was 
symptomatic because of continual active.  There was no loss 
of sensation, power, or coordination.  The veteran was highly 
fatigable.  In an addendum, it was noted that the veteran's 
disability was in remission and that it was likely to relapse 
when challenged by sustained physical demands of the usual 
and customary occupational duties.  

The report of the orthopedic examination reveals that the 
veteran had resigned from a position as a mail carrier in 
1988 because of complications associated with rheumatoid 
arthritis.  The veteran was on Prednisone in 1997 and 1998.  
Her current medications include Chloroquine, Celebrex, and 
Prilosec, and Prednisone for periodic flare-ups.  On physical 
examination, the veteran stood erect, and she tended to limp 
slightly favoring the left side.  There was no erythema or 
swelling of the wrists, hands, elbows, shoulders, or knees.  
The examiner noted that the veteran's history of decreased 
range of motion during flare-ups could not be verified or 
quantified.  The knees demonstrated normal alignment with 
full extension at 0 degrees.  Forward flexion was 150 
degrees.  There was no varus or valgus laxity or joint 
effusion.  Circumferential measurements of the knees were 37 
centimeters (cm), bilaterally.  Strength, quadriceps, and 
hamstrings were as 4/5.  Elbow flexion was to 140 degrees 
with 0 degrees of extension, bilaterally.  Forearm pronation 
was to 80 degrees, and forearm supination was to 80 degrees 
with no pain.  The left wrist demonstrated healed pinprick 
scars over the dorsomedial aspect of the wrist.  There was 
full dorsiflexion to 70 degrees, full palmar flexion to 80 
degrees.  Radial deviation of the left wrist was to 20 
degrees, and ulnar deviation was to 40 degrees with firm 
grip, bilaterally.  Each hand demonstrated full motion of all 
joints and a firm grip.  There was no muscle atrophy.  The 
diagnosis was rheumatoid arthritis.  Other than surgical 
scars from the arthroscopy, there were no abnormalities of 
the left wrist with regard to swelling, limitation of motion.  
There was no weakness.  The hands, elbows, shoulders, and 
knees indicated normal range of motion.  There was no 
swelling or effusion in those parts.  It was noted that the 
veteran was under treatment for rheumatoid arthritis and that 
she was permanently disabled as a result.  Because of the 
periods of flare-ups and treatment, the examiner concluded 
that the veteran was not able to work in her previous 
occupation as a mail carrier.  The examiner stated that the 
veteran could handle employment positions involving a maximum 
of 5 to 10 pounds of lifting.  Occupational restrictions 
include no walking in excess of two or three hours, decreased 
exposure to weather elements, and no working at a computer or 
typing on a keyboard more than 30 minutes.  

In a memorandum dated in September 1999, a VA doctor noted 
that the veteran had been followed in the rheumatology clinic 
for several years for rheumatoid arthritis.  The doctor 
concluded that the veteran had signs and symptoms which were 
compatible with mildly active disease and that her range of 
motion was normal in all joints as evidenced by the July 1999 
examination. Objective laboratory reports supported a finding 
of mild disease since her counts were normal indicating that 
there were no significant systemic manifestations.  

III.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating. 38 C.F.R. § 4.7.

In evaluating the severity of the veteran's service-connected 
disabilities at issue, the Board must consider all pertinent 
diagnostic codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and application of 38 C.F.R. 
§ 4.40, regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45, regarding weakness, fatigability, incoordination or 
pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

IV.

The RO has rated the veteran's service-connected disability 
is evaluated under Diagnostic Code 5002 (rheumatoid 
arthritis).  Rheumatoid arthritis (atrophic) as an active 
process will be rated at a 100 percent with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating; a 60 percent rating is assignment for 
symptoms less that the criteria of 100 percent with weight 
loss and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  
Symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a year 
warrant a 40 percent rating.  A 20 percent rating is assigned 
for 1 or 2 exacerbations a year in a well- established 
diagnosis. 
Otherwise, the condition may also be rated for chronic 
residuals.  For residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, rate under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Note:  The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis. 
Assign the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002.  

Upon review of the record, the Board has considered and finds 
the veteran's testimony and representations credible.  The 
Board does not dispute that the veteran has a permanent 
disability.  Historically, the veteran's complaints have 
consisted of pain, stiffness, achiness, swelling, and 
discomforts involving the elbows, knees, wrists, and hands.  

With respect to the knees, the recent VA examinations show 
that the veteran has discomfort squatting and rising and 
laxity of the lateral ligament due to discomfort.  As to 
range of motion of the knees, normal range of motion of the 
knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(1999).  On examination in 1999, range of motion of the knees 
on extension was to 0 degrees and forward flexion to 150 
degrees.  Compared to plate II, range of motion of the knees 
is normal.  Moreover, the range of motion findings of the 
knees do not establish a chronic disorder in that the 
findings do not reflect a noncompensable evaluation.  A 
noncompensable evaluation is assigned for limitation of 
flexion of the knee to 60 degrees.  DC 5260.  A 
noncompensable evaluation is assigned for limitation of 
extension to 5 degrees.  DC 5261.  As noted supra, range of 
motion of the knees is normal.  
As to the wrists, pronation and supination caused pain in the 
writs.  The Board notes that the neurologist in 1999 noted 
difficulty determining the range of motion; however, the 
orthopedist in 1999 indicated that there was full motion and 
that the veteran demonstrated a firm grip. 

As to the elbows, there was some discomfort with movement.  
Normal range of motion of the elbow on flexion is from 0 to 
145 degrees; internal and external motion is from 0 to 90 
degrees.  Normal forearm pronation is from 0 to 80 degrees 
and normal forearm supination is from 0 to 85 degrees.  
38 C.F.R. § 4.71, Plate I.  In June 1999, forward flexion of 
the veteran's wrist was to 140 degrees and extension to 0 
degrees.  Forearm pronation was to 80 degrees, and forearm 
supination was to 80 degrees with no pain.  Compared to Plate 
I, range of motion of the elbows is normal.  

In regard to the fingers, the veteran displayed additional 
complications.  The current evidence shows that they were 
enlarged and tender and that the veteran reported tingling 
sensations and pain with certain maneuvers in the thumb, 
index, and middle fingers.  

Overall, VA examiners in 1999 concluded that range of motion 
in the joints affected by rheumatoid arthritis was normal and 
that the veteran's disability was compatible with a mildly 
active disease.  The evidence also establishes that there is 
no loss of sensation, power, or coordination.  Although the 
objective medical evidence does not support a finding of 
chronic residuals, the veteran is diagnosed as having 
rheumatoid arthritis with a rheumatoid factor of 29.6 (which 
is in the upper range of normal).  While the disability does 
not prevent the veteran from engaging in physical activity, 
the examiners indicate that such activity is limited and that 
the veteran is highly fatigable.  The Board recognizes the VA 
examiner's opinion in 1999 that the veteran's disability is 
in remission; however, the examiner indicated that the 
disability will relapse if the veteran engages in sustained 
physical demands of the usual and customary occupational 
duties.  In that connection, the Board is convinced that 
symptoms associated with the service-connected rheumatoid 
arthritis more nearly approximates the criteria for definite 
impairment of health as evidenced by the medical opinions 
provided.  Therefore, the assignment of a 40 percent rating 
for rheumatoid arthritis of the wrists, hands, elbows, and 
knees is warranted.  38 C.F.R. § 4.7, DC 5002.  In the 
absence of weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser number over 
prolonged periods the assignment of a higher disability 
evaluation is not warranted.  DC 5002.  

V.

The service-connected left wrist disorder is evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215.  
Under that code, a 10 percent evaluation is assignable when 
limitation of dorsiflexion of the wrist is less than 15 
degrees, or when palmar flexion is limited in line with the 
forearm.  DC 5215. In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31. 

The Board has notes the veteran's complaints of pain and 
alleged functional limitations.  However, the medical 
evidence does not support the assignment of a higher 
disability evaluation.  The current medical evidence shows 
that there was no limitation of motion involving the wrist.  
Dorsiflexion was to 70 degrees; palmar flexion was to 80 
degrees.  Radial deviation was to 20 degrees, and ulnar 
deviation was to 40 degrees.  Based on these findings, the 
veteran does not satisfy the criteria for a 10 percent 
disability evaluation as required by DC 5215.  Furthermore, 
there is no finding of functional impairment due to pain.  As 
noted there is full motion, and examiners noted a firm grip.  
In addition, there was no weakness or any other abnormalities 
affecting the functional abilities of the wrist.  That being 
the case, the veteran is not entitled to a higher disability 
evaluation based on 38 C.F.R. § 4.40 and 4.45.  In addition, 
the veteran's overall disability picture does not more nearly 
approximate the criteria for the next highest disability 
evaluation.  38 C.F.R. § 4.7.   

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for a compensable rating for 
left wrist disorder, the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107.

VI.

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  The veteran testified that while 
employed he was absent from work his service-connected 
rheumatoid arthritis disorder, and medical examiners opined 
that the veteran can only work with certain restrictions:  no 
lifting objects over 10 pounds, limited walking, limited 
typing, and minimal exposure to weather elements.  However, 
the evidence does not establish that the disability has 
interfered with the veteran's employment status to a degree 
greater than that contemplated by the regular schedular 
standards, which are based on the average impairment of 
employment.  Nor does the record reflect frequent periods of 
hospitalization for the disability.  Hence, the record does 
not present an exceptional case where his currently assigned 
40 percent evaluation is found to be inadequate.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met, and; 
therefore, affirms the RO's conclusion that a higher 
evaluation on an extraschedular basis is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).





ORDER

1.  The assignment of a 40 percent disability evaluation for 
rheumatoid arthritis of the wrists, hands, elbows, and knees 
is granted, subject to the criteria applicable to the payment 
of monetary benefits

2.  Entitlement to an increased (compensable) rating for a 
left wrist disorder is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

